Citation Nr: 1621669	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In his March 2011 VA Form 9, the Veteran requested both a hearing before the Board, and a hearing at the RO before a Decision Review Officer (DRO).  At his December 2011 DRO hearing, the Veteran withdrew his request for a Board hearing.  A transcript of the December 2011 hearing is associated with the Veteran's claims file.  

The Veteran's claim was last before the Board in August 2015.  In a remand issued that month, the Board directed that further development be accomplished on both the instant claim, and the Veteran's claim of entitlement to service connection for skin cancer.  A December 2015 rating decision issued by the Appeals Management Center (AMC) granted service connection for the latter claim.  As such, only the Veteran's claim of entitlement to service connection for a right knee disability is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim in January 2009.  At the same time that he filed his claim, he also included a copy of VA Form 21-4142, wherein he stated that he received treatment for his knee in 1970, while in service at the Quang Tri Hospital.  The Veteran's service treatment records are silent for any type of knee injury, however it appears that no efforts have been made to obtain any service 

hospitalization records from Quang Tri for the period of June to December 1970, the dates of the Veteran's service in the Republic of Vietnam in 1970.  

In addition, records from the Social Security Administration (SSA) were obtained in October 2015, pursuant to the Board's earlier remand directives.  These newly obtained records state that the Veteran previously filed a claim for SSA disability benefits in July 1980, and that this claim was denied.  Inasmuch as it is unclear what disability the Veteran claimed in 1980, these records should be obtained in the event that his right knee was implicated in this claim. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits that was denied in July 1980, and copies of all medical records considered in connection with this determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2.  Contact the appropriate records repositories, to include the NPRC, and search for any separately stored service hospital inpatient records from the United States Quang Tri military hospital from June to December 1970.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  If, and only if, completion of the above actions results in evidence favorable to the Veteran's claim, schedule a VA examination concerning the Veteran's right knee disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current right knee disability is attributable to his military service?

If not, is it at least as likely as not that any right knee arthritis manifested to a compensable degree within one year of the Veteran's separation from service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the lay statements submitted by the Veteran; any in-service hospital records from his 1970 hospitalization(s); and VA and private medical records and opinions.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion

5. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

